MEMORANDUM DECISION                                                          FILED
                                                                         Dec 05 2018, 6:49 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                 CLERK
                                                                         Indiana Supreme Court
precedent or cited before any court except for the                          Court of Appeals
purpose of establishing the defense of res judicata,                          and Tax Court

collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E. C. Leicht                                      Curtis T. Hill, Jr.
Kokomo, Indiana                                          Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Robert Parker,                                           December 5, 2018

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         18A-CR-1582
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C. Menges,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 34D01-1610-
                                                         F3-1071




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018                 Page 1 of 12
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Robert Parker (Parker), appeals his sentence following

      his conviction after pleading guilty to dealing in a narcotic drug, a Level 3

      felony, Ind. Code § 35-48-4-1(d)(2).


[2]   We affirm, but we remand with instructions.


                                                  ISSUES
[3]   Parker presents two issues on appeal, which we restate as the following three

      issues:


          (1) Whether the trial court erred by not awarding Parker credit time for days

                he served in jail prior to his sentencing;


          (2) Whether Parker was entitled to receive credit time during the time he

                participated in the drug court program; and


          (3) Whether Parker’s sentence is inappropriate in light of the nature of the

                offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On October 12, 2016, Parker was the target of an arrest warrant based on

      allegations that he had previously sold drugs to a confidential informant

      working with the Kokomo Police Department drug task force unit. On that

      day, the same confidential informant called Parker on his cellphone and

      arranged to buy “4 grams of heroin and 3.5 grams of cocaine” from Parker.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 2 of 12
      (Appellant’s App. Vol. II, p. 17). Also, at the request of the confidential

      informant, Parker agreed to bring a scale with him. Parker arranged to meet

      the confidential informant at the parking lot of a restaurant. Parker’s friend,

      Christopher Carter (Carter), accompanied Parker to the drug sale.


[5]   With no intention of having the confidential informant present at the drug buy,

      the officers arrived at the agreed meeting spot and observed Parker standing at

      the corner of the restaurant smoking a cigarette. The officers instructed the

      confidential informant to call Parker to confirm that Parker was the person

      outside the restaurant. Parker confirmed that he was “standing outside

      smoking a cigarette.” (Appellant’s App. Vol. II, p. 22). Following that

      confirmation, the officers approached and arrested Parker. In Parker’s left coat

      pocket, the officers found two knotted plastic bags. One held 4 grams of a

      white powered substance which tested positive for cocaine, and the other

      knotted bag held 3.5 grams of a grey powdered substance, which field tested

      positive for heroin. The officers also recovered a .38 caliber handgun in

      Parker’s front waistband. Upon running the gun’s serial number, the report

      showed that the gun had previously been reported stolen. The scale which

      Parker had agreed to bring to the drug sale was located inside Parker’s vehicle.

      A whitish residue on the scale field tested positive for cocaine. Carter, who was

      inside the vehicle, was also arrested.


[6]   On October 14, 2016, the State filed an Information, charging Parker with

      Count I, dealing in a narcotic drug, a Level 3 felony; Count II, dealing in

      cocaine, a Level 3 felony; Count III, possession of a narcotic drug, a Level 5

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 3 of 12
      felony; Count IV, possession of cocaine, a Level 5 felony; and Count V, theft, a

      Level 6 felony.


[7]   On October 4, 2017, pursuant to a plea agreement, Parker agreed to plead guilty

      to Level 3 felony dealing in a narcotic drug, and the State agree to dismiss all

      the remaining charges. The agreement called for a deferment of Parker’s

      conviction and sentence if Parker successfully completed the Howard County

      Drug Court Program. The agreement, however, stipulated that non-compliance

      with the terms and conditions of the drug program would result in Parker’s

      conviction and sentencing to the Level 3 felony dealing in a narcotic drug.


[8]   October 5, 2017, Parker was released into the Howard County Drug Court

      Program. During his participation in the drug court program, Parker violated

      the terms and conditions of the program from November 8, 2017, through

      November 15, 2017, and also from December 6, 2017, through January 10,

      2018. Whenever Parker violated the conditions of the drug court program, he

      was sanctioned with jail time.


[9]   On January 31, 2018, Parker was placed on work release with an electronic

      ankle monitor after he committed perjury while testifying in another cause.

      Sometime thereafter, Parker cut his electronic ankle monitor, failed to

      participate in the drug court program, and absconded from the trial court’s

      jurisdiction. On February 2, 2018, Parker failed to report to drug court, and on

      the same day, the trial court issued an arrest warrant for Parker. Parker

      remained a fugitive until May 3, 2018, when he was arrested.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 4 of 12
[10]   On May 9, 2018, the Howard County Drug Court Program filed its notice to

       terminate Parker’s participation in the program. On May 14, 2018, the trial

       court entered a judgment of conviction for Parker’s Level 3 felony dealing in a

       narcotic drug. On June 13, 2018, the trial court conducted a sentencing

       hearing. At the close of the evidence, the trial court sentenced Parker to serve a

       sixteen-year term in the Department of Correction. In the sentencing order, the

       trial court held that Parker’s “jail time credit” was “in the sum of 357 actual

       days or 476 credit days.” (Appellant’s App. Vol. II, p. 60).


[11]   Parker now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                                 I. Credit Time

[12]   Parker asserts that the trial court erred when it calculated his pretrial credit

       time. As our Supreme Court has noted, there are two types of credit that must

       be calculated: “(1) the credit toward the sentence a prisoner receives for time

       actually served, and (2) the additional credit a prisoner receives for good

       behavior and educational attainment.” Purcell v. State, 721 N.E.2d 220, 222

       (Ind. 1999). Credit time is a matter of statutory right, and trial courts do not

       have discretion in awarding or denying such credit. Harding v. State, 27 N.E.3d

       330, 331-32 (Ind. Ct. App. 2015).


[13]   Consistent with the sentencing order, the Abstract of Judgment read that Parker

       was entitled to receive accrued time of 357 days and good time credit of 119

       days, totaling 476 days of credit time. On appeal, Parker contends that his

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 5 of 12
       actual time served from the date of his arrest, October 12, 2016, to his release

       date, October 5, 2018, was 358 days instead of 357 days. The record shows that

       Parker was arrested on October 12, 2016, for the instant drug offense. On

       October 4, 2017, the trial court conducted Parker’s guilty plea hearing, but

       Parker was released to the Howard Drug Court Program the following day,

       October 5, 2017. The State agrees that Parker is due one additional day of

       credit. Also, Parker contends that he was entitled to accrued time and good

       time credit when he was detained on May 3, 2018, up until his sentencing

       hearing on June 13, 2018. The State does not dispute that Parker deserves

       accrued time and good time credit during that period.


[14]   Based on the foregoing, and consistent with this opinion, we remand to the trial

       court for the recalculation of Parker’s credit time.


                              II. Credit Time during the Drug Court Program

[15]   Parker additionally argues that he was entitled to receive credit time during his

       participation in the drug court program and for any time he was incarcerated

       for violating the terms of the drug court program. The State contests Parker’s

       claim that he enjoyed a statutory entitlement to credit time during his

       participation in a drug court program.


[16]   “Because pre-sentence jail time credit is a matter of statutory right, trial courts

       generally do not have discretion in awarding or denying such credit.” Molden v.

       State, 750 N.E.2d 448, 449 (Ind. Ct. App. 2001). “However, those sentencing

       decisions not mandated by statute are within the discretion of the trial court and


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 6 of 12
       will be reversed only upon a showing of abuse of that discretion.” Id. An abuse

       of discretion occurs if the decision is “clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Anglemyer v. State, 868 N.E.2d 482, 490,

       (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (citation omitted).


[17]   A person who is imprisoned and awaiting trial or sentencing for a crime other

       than a Level 6 felony or misdemeanor is initially assigned to Class B. I.C. § 35-

       50-6-4(b)(2). Such a person earns one day of good time credit for every three

       days the person is confined awaiting trial or sentencing. I.C. § 35-50-6-3.1(c).

       We note that Indiana Code chapter 33-23-16, concerning drug court programs,

       is silent as to whether a drug court participant is entitled to credit time.


[18]   In resolving this issue, we find Meadows v. State, 2 N.E.3d 788 (Ind. Ct. App.

       2014), instructive. In that case, Meadows challenged the trial court’s denial of

       his request for credit time for time he spent on electronic monitoring as part of a

       drug court program. Id. at 790. Meadows admitted to violating the conditions

       of his drug court agreement but argued the time he spent on electronic

       monitoring should count against his imposed sentence. Id. at 791. This court

       reasoned that statutes governing electronic monitoring as a condition of

       probation were inapplicable to a person who voluntarily participated in a drug

       court program. Id. at 792. Further, credit time statutes that apply to persons

       convicted or sentenced were inapplicable since Meadows was neither convicted

       of a crime nor sentenced at the time he participated in electronic monitoring.

       Id. Ultimately, this court decided it was within the trial court’s discretion to

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 7 of 12
       award or deny credit time spent on electronic monitoring while participating in

       a deferral program. Id. at 794.


[19]   Parker argues that we should “reconsider [our] reasoning” in Meadows, and he

       contends that “to say that [he] was not [] awaiting sentencing [] is ignoring a

       reality that is used to underpin compliance in [d]rug [c]ourt.” (Appellant’s Br.

       pp. 11-12). We decline Parker’s invitation.


[20]   In exchange for his participation in the drug court program under Indiana Code

       section 33-23-16-14, Parker pleaded guilty to Level 3 felony dealing in a

       narcotic drug. At the time, the trial court did not enter a judgment of

       conviction or sentence. We note that Indiana Code chapter 33-23-16 does not

       provide for the application of credit time. Therefore, with no mandate in place

       with regard to the grant or denial of credit time in this instance, the trial court is

       free to exercise its discretion. See Molden, 750 N.E.2d at 449.


[21]   In Meadows, we found that if we were to award offenders credit for time spent in

       diversion programs prior to sentencing, it would diminish the reward for

       completing the program and ultimately be rewarding offenders for their failure.

       Meadows, 2 N.E.3d at 793. Had Parker successfully completed the drug

       program, his Level 3 felony drug charge would have been dropped. See

       Meadows, 2 N.E.3d at 793 (holding that drug court deferral program provides an

       opportunity for those qualified to avoid conviction and sentence, but only if

       they comply with the conditions of the program.) Thus, Parker was not eligible

       to earn credit time while he was participating in the drug court program; he was


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 8 of 12
       only eligible to begin earning credit for time served once his participation in the

       program was terminated.


[22]   Further, Parker argues that he was entitled to earn credit time during the times

       he was sanctioned with jail time after he violated the conditions of the drug

       court program. By virtue of his status as a participant in a deferral program,

       Parker was not awaiting trial or sentencing for his drug charge during the time

       that he was in the drug court program. Rather, he was temporarily exempt

       during this time from the consequences of his charge. Therefore, when Parker

       was incarcerated during the times he violated the drug court program, his

       period of incarceration was not a fulfillment of any penal consequences to his

       charge, but it was a fulfillment of the requirements of the drug court program,

       which, if finished successfully, would result in a complete dismissal of the

       charge. Similarly, we conclude that the trial court did not abuse its discretion in

       awarding credit time during the time Parker was imprisoned for not complying

       with the drug court program.


[23]   In sum, we conclude that the trial court did not abuse its discretion in not

       awarding Parker credit time during Parker’s participation in the drug court

       program, or credit time for any time he was incarcerated for violating the terms

       of the drug court program.


                                          III. Inappropriate Sentence

[24]   Parker claims that his sixteen-year sentence is inappropriate in light of the

       nature of the offense and his character. Indiana Appellate Rule 7(B) empowers


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 9 of 12
       us to independently review and revise sentences authorized by statute if, after

       due consideration, we find the trial court’s decision inappropriate in light of the

       nature of the offense and the character of the offender. Reid v. State, 876 N.E.2d

       1114, 1116 (Ind. 2007). The “nature of offense” compares the defendant’s

       actions with the required showing to sustain a conviction under the charged

       offense, while the “character of the offender” permits a broader consideration of

       the defendant’s character. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008);

       Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App. 2007). An appellant bears

       the burden of showing that both prongs of the inquiry favor a revision of his

       sentence. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we

       regard a sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other considerations that come to light in a given case.

       Cardwell, 895 N.E.2d at 1224. Our court focuses on “the length of the aggregate

       sentence and how it is to be served.” Id.


[25]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Level 3 felony dealing in a narcotic drug, Parker

       faced a sentencing range of three to sixteen years, with the advisory sentence

       being nine. Parker was ordered to serve the maximum sentence of sixteen

       years. I.C. § 35-50-2-5.


[26]   We first examine the nature of Parker’s offense. After previously selling drugs

       to a confidential informant, Parker was willing to do it again. On October 12,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 10 of 12
       2016, Parker agreed to sell 4 grams of heroin and 3.5 grams of cocaine to a

       confidential informant. Not only was Parker armed with a .38 caliber handgun

       during the drug transaction, that gun had previously been reported as stolen.


[27]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

       App. 2013). The significance of a criminal history varies based on the gravity,

       nature, and number of prior offenses in relation to the current offense. Id.


[28]   At the time of his sentencing, Parker was twenty-four years old. As a juvenile,

       Parker was arrested, but not adjudicated as a delinquent, for receiving stolen

       property. As an adult, in 2012, Parker was arrested for carrying a false

       identification card. In 2014, Parker was charged with four misdemeanor drug

       offenses in Pennsylvania and was ordered to complete probation. In 2016,

       Parker was arrested for carrying a handgun without a license and false

       informing, however, those charges were later dropped.


[29]   Also, we find that Parker’s substance abuse reflects poorly on his character. In

       the presentencing report, Parker reported that he began consuming alcohol at

       age fourteen. Parker additionally indicated that from age fourteen until age

       twenty-four, he had used the following “illegal substances: hash, marijuana,

       spice, [] ecstasy, methamphetamine, amphetamine, codeine, morphine, heroin,

       oxycontin, opium, Xanax, Lortab, Klonopin, Norco, Suboxone and Adderall.”

       (Appellant’s App. Conf. Br. p. 13).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 11 of 12
[30]   Most significantly, Parker was given an extraordinary chance to have his Level

       3 felony dealing in a narcotic drug charge dismissed had he successfully

       completed the drug court program. Instead of taking part in the program,

       Parker violated the conditions and was sanctioned twice with jail time.

       Sometime in February 2018, Parker fled the state, abandoning his

       responsibilities in the drug court program. Here, Parker has not convinced us

       that his sixteen-year sentence is inappropriate in light of the nature of the

       offense, and his character.


                                             CONCLUSION
[31]   In sum, we hold that the trial court did not abuse its discretion by not awarding

       Parker credit time during his participation in the drug court program and during

       the time he was incarcerated for violating the terms of the program. Also, we

       find that Parker’s sentence is not inappropriate in light of the nature of the

       offense and his character. However, consistent with this opinion, we remand to

       the trial court for the recalculation of Parker’s credit time.


[32]   Affirmed but remanded with instructions.


[33]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1582 | December 5, 2018   Page 12 of 12